Case 20-13103-MAM Doc 167 Filed 02/02/21 Page 1 of 25

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
WEST PALM BEACH DIVISION

IN RE:
20-13103-MAM
Hals Realty Associates LP
DEBTOR.

 

JUDGE: Mindy A. Mora

 

CHAPTER 11

CHAPTER 11 TRUSTEE'S STANDARD MONTHLY OPERATING REPORT (BUSINESS)

FOR THE PERIOD
FROM 11/01/2020 TO 11/30/2020
Comes now Michael Goldberg, as Chapter 11 Trustee of the above-named debtor and files its Monthly

Operating Report in accordance with the Guidelines established by the United States Debtor and FRBP
2015.

 

Trustee's Address: /s/ Eyal Berger

Michael Goldberg, Trustee for Hals a

Associates LP Attorney for Trustee's Signature

201 East Las Olas Blvd.

Suite 1800 Attorney's Address and Phone Number
Fort Lauderdale, FL 33301 Eyal Berger

954-463-2700 Akerman LLP

201 E Las Olas Blvd, Suite 1800
Fort Lauderdale, FL 33301
954-463-2700

Note: The original Monthly Operating Report is to be filed with the court and a copy simultaneously
provided to the United States Debtor Office. Monthly Operating Reports must be filed by the 20th day of
the following month.

For assistance in preparing the Monthly Operating Report, refer to the following resources on the
United States Debtor Program Website, http:/Avww.usdoj.gov/ust/r2 1/index.htm.

1) Instructions for Preparations of Debtor's Chapter 11 Monthly Operating Report
2) Initial Filing Requirements
3) Frequently Asked Questions (FAQs) http:/Awww.usdoj.gov/ust/.
Case 20-13103-MAM Doc167_ Filed 02/02/21 Page 2 of 25
SCHEDULE OF RECEIPTS AND DISBURSEMENTS

 

FOR THE PERIOD BEGINNING 11/01/2020 AND ENDING 11/30/2020

Name of Debtor:

Date of Petition: 3/5/2020

1. FUNDS AT BEGINNING OF PERIOD
RECEIPTS:
A. Revenue
Net Cash Sales
B. Accounts Receivable
C. Other Receipts (See MOR-3)
(If you receive rental income,
you must attach rent roll.)
3. TOTAL RECEIPTS (Lines 2A+2B+2C)
4. TOTAL FUNDS AVAILABLE FOR
OPERATIONS (Line 1 + Line 3)

5. DISBURSEMENTS
Advertising

Bank Charges
Contract Labor

Insurance

Inventory Payments
Leases

Manufacturing Supplies
Office Supplies

Payroll

Rent
Repairs & Maintenance

Taxes Paid - Payroll
Taxes Paid - Sales & Use
Taxes & Licenses
Telephone & Internet
Travel & Entertainment
U.S. Trustee Quarterly Fees
Utilities
Other Business Expense
. Other Disbursements (See MOR-3)

S<CKXMODOVOZEFAL -TONMIOD>y

7. ENDING BALANCE (Line 4 Minus Line 6)

| declare under penalty of perjury that this statement and the accompanying documents and reports are true and correct to the best

of my knowledge and belief.

This 18th day of December 2020

Fixed Asset Payments (not incl. in "N")

Professional Fees (Accounting & Legal)

Secured Creditor Payments (See Attach.

Hals Realty Associates LP

2)

TOTAL DISBURSEMENTS (Sum of 5A thru W)

Case Number:

20-13103-MAM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CURRENT CUMULATIVE
MONTH PETITION TO DATE
3,150,212.33 (a) $ 2,141,208.54 (b)
131,427.94 4,077,259.27
131,427.94 1,077,259.27
= 424,336.92
131,427.94 1,501 ,596.19
3,281,640.27 3,642,804.73
69.87 299.36
27,747.00
7 640.00
32,100.00 269,283.34
7,404.73 61,598.62
364,463.87 364,463.87
2,600.73
= 106.12
a 38,463.89
404,038.47 765,202.93
$ 2,877,601.80 (c) $ 2,877,601.80 (c)

 

 

Michael Goldberg, as Chapter 1] Trustee

(a) This number is carried forward from last month's report. For the first report only, this n

balance as of the petition date.

r will be the

(b)This figure will not change from month to month. It is always the amount of funds on hand as of the date of

the petition.

(c)These two amounts will always be the same if form is completed correctly.
Case 20-13103-MAM Doc 167 Filed 02/02/21 Page 3 of 25
MONTHLY SCHEDULE OF RECEIPTS AND DISBURSEMENTS (cont'd)
Detail of Other Receipts and Other Disbursements

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OTHER RECEIPTS:
Describe Each Item of Other Receipt and List Amount of Receipt. Write totals on Page MOR-2, Line 2C.
Cumulative
Description Current Month Petition to Date
Love Realty Walking Street LLC $ - $ 38,463.89
Hal Realty (DB #4546) : 95,370.32
Furr Cohen - Debtor's funds held in trust - 287,825.40
Interest Income from CDs - 2,677.31
TOTAL OTHER RECEIPTS $ - $ 424,336.92
“Other Receipts" includes Loans from Insiders and other sources (i.e. Officer/Owner, related parties,
directors, related corporations, etc.) Please describe below:
Loan Amount Source of Funds Purpose Repayment Schedule

 

 

 

 

 

 

 

 

 

 

 

OTHER DISBURSEMENTS:

Describe Each Item of Other Disbursement and List Amount of Disbursement. Write totals on Page MOR-2, Line 5W.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cumulative
Description Current Month Petition to Date
Love Realty Walking Street LLC - 38,463.89
TOTAL OTHER DISBURSEMENTS $ - $ 38,463.89

 

NOTE: Attach a current Balance Sheet and Income (Profit & Loss) Statement. *

**The Trustee is maintaining the books and records on a cash basis, therefore there is no balance sheet and the income statement reflects the
receipts and disbursements per the MOR
Case 20-13103-MAM Doc167_ Filed 02/02/21 Page 4 of 25
ATTACHMENT 1
MONTHLY ACCOUNTS RECEIVABLE RECONCILIATION AND AGING

 

Name of Debtor: Hals Realty Assoclates LP Case Number: 20-13103-MAM

Reporting Period beginning 11/01/2020 and ending 11/30/2020

ACCOUNTS RECEIVABLE AT PETITION DATE: N/A

ACCOUNTS RECEIVABLE RECONCILIATION
(include all accounts receivable, pre-petition and post-petition, including charge card sales which have not been received):

Beginning of Month Balance: $ 152,373 (a)
PLUS: Current Month New Billings $ -
MINUS: Collections During the Month $ -_&b)
PLUS/MINUS: Adjustments of Write-offs $ -_*

End of Month Balance $ 152,373 (c)

*For any adjustments or Write-offs provide explanation and supporting documentation, if applicable:
June AR was not recognized

POST PETITION ACCOUNTS RECEIVABLE AGING
(Show the total amount for each aging category for all accounts receivable)

0-30 Days 31-60 Days 61-90 Days Over 90 Days Total
$ - 3 - $ - $ 152,373 $ 152,373 (c)

For any receivables in the "Over 90 Days" category, please provide the following:

 

Receivable Status (Collection efforts taken, estimate of collectability, write-
Customer Date off, disputed account, etc.)
Tourneau 2/18/2020 Tenant remitting partial paymemt. due to Covid-19

 

 

 

 

 

(a) This number is carried forward from last month's report. For the first report only, this number will be the balance as of the
petition date.

(b) This must equal the number reported in the "Current Month” column of Schedule of Receipts and Disbursements (Page
MOR-2, Line 2B).

(c) These two amounts must equal.
Case 20-13103-MAM Doc167_ Filed 02/02/21 Page 5 of 25

ATTACHMENT 2
MONTHLY ACCOUNTS PAYABLE AND SECURED PAYMENTS REPORT

 

Name of Debtor: Hals Realty Assoclates LP Case Number: 20-13103-MAM

 

Reporting Period beginning 11/01/2020 and ending 11/30/2020

In the space below list all invoices or bills incurred and not paid since the filing of the petition. Do not include amounts
owed prior to filing the petition. In the alternative, a computer generated list of payables may be attached provided all
information requested below is included.

POST-PETITION ACCOUNTS PAYABLE

 

 

 

 

 

 

 

 

 

Date Days
Incurred Outstanding Vendor Description Amount
$ -
TOTAL AMOUNT $ - _(b)

 

[_ check here Is pre-petition debts have been paid. Attach an explanation and copies of supporting
documentation.

 

ACCOUNTS PAYABLE RECONCILIATION (Post Petition Unsecured Debt Only):

 

 

 

 

Opening balance $ : (a)
PLUS: New Indebtedness Incurred This Month $ :
MINUS: Amount Paid on Post Petition,

Accounts Payable This Month $ =
PLUS/MINUS: Adjustments $ : *
Ending Month Balance $ - {c)

 

“For any adjustments provided explanation and supporting documentation, if applicable.

 

SECURED PAYMENTS REPORT

List the status of Payments to Secured Creditors and Lessors (Post Petition Only). If you have entered into a modification
agreement with a secured creditor/lessor, consult with your attorney and the United States Trustee Program prior to
completing this section.

 

 

 

 

 

 

Secured Date Payment Amount tan Total Amount of
Creditor / Due This Paid This Payments Post Petition Payments
Lessor Month Month Delinquent Delinquent
Bank of America 11/20/2020 32,100.00 0
TOTAL $ 32,100.00 (d)

(a) This number is carried from last month's report. For the first report only, this number will be zero.
(b,c)The total of line (b) must equal line (c).
(d)This number is reported in the "Current Month" column of Schedule of Receipts and Disbursements (Page MOR-2, Line 5N).

sone =
Case 20-13103-MAM Qe G7. Filed 02/02/21 Page 6 of 25
INVENTORY AND FIXED ASSET REPORT

Name of Debtor: Hals Realty Associates LP Case Number: 20-13103-MAM

 

Reporting Period beginning 11/01/2020 and ending 11/30/2020
INVENTORY REPORT

INVENTORY BALANCE AT PETITION DATE: N/A
INVENTORY RECONCILIATION:
Inventory Balance at Beginning of Month
PLUS: Inventory Purchased During Month
MINUS: Inventory Used or Sold
PLUS/MINUS: Adjustments or Write-downs
Inventory on Hand at End of Month

en (-))

 

 

A IAIEB lealesn
'

 

METHOD OF COSTING INVENTORY:

 

 

*For any adjustments or write-downs provide explanation and supporting documentation, if applicable.

 

 

 

 

INVENTORY AGING
Less than 6 6 months to Greater than Considered
months old 2 years old 2 years old Obsolete Total Inventory
100.00% 0.00% 0.00% 0.00% = 100% *
*Aging Percentages must equal 100%
[]Check here if inventory contains perishable items.
Description of Obsolete Inventory:
FIXED ASSET REPORT

FIXED ASSETS FAIR MARKET VALUE AT PETITION DATE: NIA (b)

 

(Includes Property, Plant and Equipment)

BRIEF DESCRIPTION: (First Report Only):

 

 

 

FIXED ASSETS RECONCILIATION:
Fixed Asset Book Value at Beginning of Month
MINUS: Depreciation Expense
PLUS: New purchases
PLUS/MINUS: Adjustments or Write-downs
Ending Monthly Balance

649,839 (a)(b)

 

*

 

£9169 148 | 91/6

649,839

*For any adjustments or write-downs, provide explanation and supporting documentation, if applicable.

BRIEF DESCRIPTION OF FIXED ASSETS PURCHASED OR DISPOSED OF DURING THE REPORTING
PERIOD:

 

 

(a) This number is carried forward from last month's report. For the first report only, this number will be the balance as of
the petition date.
(b)Fair Market Value is the amount at which fixed assets could be sold under current economic conditions.

Book Value is the cost of the fixed assets minus accumulated depreciation and other adjustments.

een
Case 20-13103-MAM Doc 167 Filed 02/02/21 Page 7 of 25
ATTACHMENT 4A
MONTHLY SUMMARY OF BANK ACTIVITY

Name of Debtor: Hais Realty Associates LP Case Number: 20-13103-MAM
Reporting Pertod beginning 11/01/2020 and ending 11/30/2020

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. A standard bank reconciliation form can be
found at http:/Avww.usdoj.gov/ust/r21/index.him. If bank accounts other than the three required by the United States Trustee Program are necessary,
permission must be obtained from the United States Trustee prior to opening the accounts. Additionally, use of less than the three required bank
accounts must be approved by the United States Trustee.

 

 

NAME OF BANK: Iberia Bank BRANCH:
ACCOUNT NAME: = Hals Realty Associates ACCOUNT NUMBER: 6243
PURPOSE OF ACCOUNT:
Ending Balance Per Bank Statement $ 154,821.72
Plus Total Amount of Outstanding Deposits $ :
Minus Total Amount of Outstanding Checks and other debits $ -_*
Minus Service Charges 3 =
Ending Balance Per Check Register $ 154,821.72 **(a)

 

 

*Debit cards are used by

 

**If Closing Balance Is negative, provide explanation:

 

 

The following disbursements were paid in Cash (do not include items reported as Petty Cash on Attachment 4D:
(Lcheck here if cash disbursements were authorized by United States Trustee)

Date Amount Payee Purpose Reason for Cash Disbursement

 

 

 

 

 

 

 

TRANSFERS BETWEEN DEBTOR IN POSSESSION ACCOUNTS
“Total Amount of Outstanding Checks and other debits", listed above includes:

$ - Transferred to Payroll Account
$ ‘ - Transferred to Tax Account

{a) The total of this fine on Attachment 4A, 4B, and 4C plus the total of 4D must equal the amount reported as "Ending Balance” on Schedule of Receipts
and Disbursements (Page MOR-2, Line 7).

eam
Case 20-13103-MAM Doc167_ Filed 02/02/21 Page 8 of 25
ATTACHMENT 6A

CHECK REGISTER
Name of Debtor: Hals Realty Associates LP Case Number: 20-13103-MAM

Reporting Pericd beginning 11/01/2020 and ending 11/30/2020

 

 

 

NAME OF BANK: Iberia Bank BRANCH:
ACCOUNT NAME: Hals Realty Associates

ACCOUNT NUMBER: 6243

PURPOSE OF ACCOUNT:

 

Account for all disbursements, including voids, lost checks, stop payments, etc. In the alternative, a computer generated check register can
be attached to this report, provided all the information requested below is included.

Check

Number Payee Purpose Amount

Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL $

nen A
Case 20-13103-MAM Doc167_ Filed 02/02/21 Page 9 of 25
ATTACHMENT 4B

MONTHLY SUMMARY OF BANK ACTIVITY

 

Name of Debtor: Hals Realty Asscciates LP Case Number: 20-13103-MAM
Reporting Period beginning 11/01/2020 and ending 11/30/2020

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. A standard bank reconciliation form can be
found at httpyAvww.usdoj.gov/ust/r21/index.htm. If bank accounts other than the three required by the United States Trustee Program are necessary,
permission must be obtained fram the United States Trustee prior to opening the accounts. Additionally, use of less than the three required bank
accounts must be approved by the United States Trustee.

 

 

 

 

 

NAME OF BANK: Bank of America BRANCH:
ACCOUNT NAME:  Hals Realty Associates LP ACCOUNT NUMBER: 0435
PURPOSE OF ACCOUNT:
Ending Balance Per Bank Statement $ 548,873.22
Plus Total Amount of Outstanding Deposits $ -
Minus Total Amount of Outstanding Checks and other debits $ -_*
Minus Service Charges $ -
Ending Balance Per Check Register $ 548,873.22 **(a)
“Debit cards are used by
“If Closing Balance is negative, provide explanation:
The following disbursements were paid in Cash (do not include items reported as Petty Cash on Attachment 4D:
(7 ]cneck here if cash disbursements were authorized by United States Trustee)
Date Amount Payee Purpose Reason for Cash Disbursement

 

 

 

 

 

 

 

TRANSFERS BETWEEN DEBTOR IN POSSESSION ACCOUNTS
"Total Amount of Outstanding Checks and other debits", listed above includes:

$ : Transferred to Payroll Account
$ - Transferred to Tax Account

 

(a) The total of this line on Attachment 4A, 4B, and 4C plus the total of 4D must equal the amount reported as "Ending Balance" on Schedule of Receipts
and Disbursements (Page MOR-2, Line 7).

aan A
Case 20-13103-MAM Doc 167 Filed 02/02/21 Page 10 of 25
ATTACHMENT 6B
CHECK REGISTER
Name of Debtor: Hals Realty Associates LP Case Number: 20-13103-MAM

Reporting Period beginning 11/01/2020 and ending 11/30/2020

 

 

 

NAME OF BANK: Bank of America BRANCH:
ACCOUNT NAME: Hais Realty Associates LP

ACCOUNT NUMBER: 04365

PURPOSE OF ACCOUNT:

 

Account for all disbursements, including voids, lost checks, stop payments, etc. In the alternative, a computer generated check register can
be attached to this report, provided all the information requested below is included.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Check
Date Number Payee Purpose Amount
$ -

 

TOTAL
Case 20-13103-MAM Doc167_ Filed 02/02/21 Page 11 of 25
ATTACHMENT 4¢

MONTHLY SUMMARY OF BANK ACTIVITY

 

Name of Debtor: Hals Realty Assoolates LP Case Number: 20-13103-MAM
Reporting Period beginning 11/01/2020 and ending 11/30/2020

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. A standard bank reconciliation form can be
found at http/Avww.usdoj.gov/ust/r21/index.htm. If bank accounts other than the three required by the United States Trustee Program are necessary,
permission must be obtained from the United States Trustee prior to opening the accounts. Additionally, use of less than the three required bank
accounts must be approved by the United States Trustee.

 

 

NAME OF BANK: City National bank BRANCH:
ACCOUNT NAME: Hats Realty Associates LP ACCOUNT NUMBER: 1273
PURPOSE OF ACCOUNT:
Ending Balance Per Bank Statement $ 1,117,338.35
Plus Total Amount of Outstanding Deposits $ 26,280.83
Minus Total Amount of Outstanding Checks and other debits $ -*
Minus Service Charges $ :
Ending Balance Per Check Register $ 1,143,619.18 **(a)

“Debit cards are used by

 

“If Closing Balance is negative, provide explanation:

 

 

The following disbursements were paid in Cash (do not include items reported as Petty Cash on Attachment 4D:
([[]check here if cash disbursements were authorized by United States Trustee)

Date Amount Payee Purpose Reason for Cash Disbursement

 

 

 

 

 

 

 

TRANSFERS BETWEEN DEBTOR IN POSSESSION ACCOUNTS
"Total Amount of Outstanding Checks and other debits", listed above includes:

$ - Transferred to Payroll Account
$ - Transferred to Tax Account

(a) The total of this line on Attachment 4A, 4B, and 4C plus the total of 4D must equal the amount reported as "Ending Balance" on Schedule of Receipts
and Disbursements (Page MOR-2, Line 7).

aa a
Name of Debtor:

Case 20-13103-MAM Doc 167 Filed 02/02/21 Page 12 of 25

ATTACHMENT 6C

CHECK REGISTER

Hals Realty Associates LP

 

Reporting Pericd beginning 11/01/2020 and ending 11/30/2020

NAME OF BANK:

ACCOUNT NAME:

ACCOUNT NUMBER:

PURPOSE OF ACCOUNT:

City National bank
Hals Realty Associates LP

1273

 

Case Number:

BRANCH:

20-13103-MAM

Account for all disbursements, including voids, lost checks, stop payments, etc. In the alternative, a computer generated check register can

be attached to this report, provided all the information requested below is included.

c

 

heck

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Number Payee Purpose Amount
11/16/2020 City National Bank Bank Fees 69.87
11/19/2020 Fla Dept Revenue Sales Taxes 7,404.73
11/19/2020 1011 Bank of America Mortgage 32,100.00
11/27/2020 1012 Tax Collector, Palm Beach County Property Taxes 58,483.33
11/27/2020 1013 Tax Collector, Palm Beach County Property Taxes 128,774.56
11/27/2020 1014 Tax Collector, Palm Beach County Property Taxes 177,205.98

TOTAL $ 404,038.47

MOR-8
Case 20-13103-MAM Doc 167 Filed 02/02/21 Page 13 of 25
ATTACHMENT 4D

INVESTMENTS ACCOUNTS AND PETTY CASH REPORT

 

INVESTMENT ACCOUNTS

Each savings and investment account, i.e. certificates of deposits, money market accounts, stocks and bonds, etc., should
be listed separately. Attach copies of account statements. (Note 1)

 

 

 

 

 

 

Type of Negotiable
Current
Instrument Face Value Purchase Price Date of Purchase Market Value
CD - FCB xx6965 $ - $ - $ 61,759.84
CD - IB xx6865. 968,527.84
TOTAL $ 1,030,287.68 (a)

PETTY CASH REPORT

The following Petty Cash Drawers/Accounts are maintained:

 

 

 

(Column 2} (Column 3) (Column 4)

Maximum Amount Amount of Petty Difference between
Location of of Cash in Drawer/ Cash On Hand At (Column 2) and
Box/Account Acct. End of Month (Column 3)

$ : $ - $ -
TOTAL $ - {b)

For any Petty Cash Disbursement over $100 per transaction, attach copies of receipts. If there are no receipts,
provide an explanation

 

 

 

TOTAL INVESTMENT ACCOUNTS AND PETTY CASH (a + b) $ 1,030,287.68 (c)

(c) The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as "Ending
Balance” on Schedule of Receipts and Disbursements (Page MOR-2, Line 7).

Note 1: Account statements were not made available. The reported account value is as of September 30, 2020.

een on
Case 20-13103-MAM Doc 167 Filed 02/02/21 Page 14 of 25
ATTACHMENT 6

MONTHLY TAX REPORT

Name of Debtor: Hals Realty Associates LP Case Number: 20-13103-MAM

 

Reporting Period beginning 11/01/2020 and ending 11/30/2020
TAXES OWED AND DUE

Report all unpaid post-petition taxes including Federal and State withholding FICA, State sales tax, property tax,
unemployment tax, State workmen's compensation, etc.

Name of Taxin Date. Date Last Tax
Name of laxing og
Authority Payment Description Amount “Return Filed Tax Return Period

 

 

 

 

 

 

 

 

 

 

 

TOTAL $ .
Case 20-13103-MAM Doc167_ Filed 02/02/21 Page 15 of 25

ATTACHMENT 7

SUMMARY OF OFFICER OR OWNER COMPENSATION
SUMMARY OF PERSONNEL AND INSURANCE COVERAGES

 

Name of Debtor: Hails Realty Associates LP Case Number: 20-13103-MAM
Reporting Period beginning 11/01/2020 and ending 11/30/2020
Record ail forms of compensation received by or paid on behalf of the Officer or Owner during the month. Include car allowances, payments to retirement plans, loan

Tapayments, payments of Officer/Owner's personal expenses, insurance premium payments, etc. Do not include reimbursement of business expenses Officer or Owner incurred
and for which detailed receipts are maintained in the accounting records.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name of Officer or Owner Title Pa iptio: Amount Paid
PERSONNEL REPORT
Full Time Part Time
Number of employees at beginning of period a 0
Number hired during the period 0 0
Number terminated or resigned during period 0 0
Number of employees on payroll at end of period 0 Oo

 

 

 

 

CONFIRMATION OF INSURANCE

List all policies of Insurance in effect, including but not limited to workers' compensation, liability, fire, theft, comprehensive, vehicle, health and Iie. For the first report, attach a
copy of the declaration sheet for each type of insurance, For subsequent reports, attach a certificate of insurance for any policy in which a change occurs during the month (new
camer, increased policy limits, renewal, etc.).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

. Phone Expiration Date Premium
Agent and/or Carer Number Policy Number Coverage Type Date Due

Westchester Fire Insurance Co 561-622-2550 042248976002 Property 02/01/21 N/A
Wright National Flood Ins Co 1-800-620-3242 1151026975 Flood 10/14/21 N/A
Wright National Flood Ins Co 1-800-820-3242 1151261809 Flood 08/15/21 NYA
Wright National Flood Ins Co 1-800-820-3242 1151261808 Flood 08/15/21 N/A
The following lapse In insurance coverage occurred this month:

Policy Date .

Type Lapsed Date Reinstated Reason for Lapse

 

 

 

 

[check here if U.S. Trustee has been listed as Certificate Holder for all Insurance policies.

comm an
Case 20-13103-MAM Doc 167 Filed 02/02/21 Page 16 of 25
ATTACHMENT 8

SIGNIFICANT DEVELOPMENTS DURING REPORTING PERIOD

Name of the Debtor: Hals Realty Associates LP Case Number: 20-13103-MAM

Reporting Period beginning 11/01/2020 and ending 11/30/2020

Information to be provided on this page, includes, but is not limited to: (1) financial transactions that are not reported on this report,
such as the sale of real estate (attach closing statement ); (2) non-financial transactions, such as the substitution of assets or
collateral; (3) modifications to loan agreements; (4) change in senior management, etc.

Attach any relevant documents.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

aon on
Case 20-13103-MAM Doc 167

BANK OF AMERICA“
PRIVATE BANK

P.O, Box 15284
Wilmington, DE 19850

Der! fe dpe ted LAY gape tage bag ETL feel fT
AJ 1209 0 600 504 06605 #@01 AV 0.389

HALS REALTY ASSOCIATES LP
DEBTOR IN POSSESSION CASE
NO 20-13103-MAM ACCOUNT
411 S COUNTY RD STE 201
PALM BEACH, FL 33480-6714

 

Filed 02/02/21 Page 17 of 25 iF

Client service information

1.800.878.7878

bankofamerica.com/privatebank

Bank of America, N.A.
P.O. Box 25118
Tampa, FL 33622-5118

fe :
| Please see the Important Messages - Please Readsection of your statement for important details that could impact you.

Your Business Advantage Checking
for November 1, 2020 to November 30, 2020
HALS REALTY ASSOCIATES LP DEBTOR IN POSSESSION CASE

Account summary

Beginning balance on November 1, 2020 $548,873.22
Deposits and other credits 0.00
Withdrawals and other debits -0,00
Checks -0.00
Service fees -0.00
Ending balance on November 30, 2020 $548,873.22

Account number {iii O435

NO 20-13103-MAM ACCOUNT

# of deposits/credits: 0

# of withdrawals/debits: 0

# of items-previous cycle": 1

# of days in cycle: 30

Average ledger balance: $548,873.22
‘includes checks paid,deposited items&other debits

Important disclosure information listed on the “Important Information for Bank Deposit Accounts” page.

PULL:E CYCLE: 53 SPEC:O DELIVERY:P TYPE: IMAGE! BC: JAX

 

Page 1of 6
HALS REALTY ASSOCIATES ERG Aggours + MMMM 435 b Moperpber 7024 to MpCEIRT 30. PAE 18 Of 25

a SOE INFORMATION:
BAN < DEPOSIT ACCOUNTS

How to Contact Us - You may call us at the telephone number listed on the front of this statement.

Upcating your contact information - We encourage you to keep your contact information up-to-date. This includes address,
email and phone number. If your information has changed, the easiest way to update it is by visiting the Help & Support tab of
Online Banking.

eposit agre yt - When you opened your account, you received a deposit agreement and fee schedule and agreed that your
account saute be Saou by the terms of these documents, as we may amend them from time to time. These documents are
part of the contract for your deposit account and govern all transactions relating to your account, including all deposits and
withdrawals. Copies of both the deposit agreement and fee schedule which contain the current version of the terms and
conditions of your account relationship may be obtained at our financial centers.

° isfers: In case of errors or questions about your electronic transfers - If you think your statement or receipt is
wrong or cn ek more onnaiad On an electronic Sander (e.g., ATM transactions, direct deposits or withdrawals,
point-of-sale transactions) on the statement or receipt, telephone or write us at the address and number listed on the front of
this statement as soon as you can, We must hear from you no later than 60 days after we sent you the FIRST statement on
which the error or problem appeared.

- Tell us your name and account number,

~ Describe the error or transfer you are unsure about, and explain as clearly as you can why you believe there is an error
or why you need more information.

- Tell us the dollar amount of the suspected error.

For consumer accounts used primarily for personal, family or household purposes, we will investigate your complaint and will
correct any error promptly. If we take more than 10 business days (10 calendar days if you are a Massachusetts client) (20
business days if you are a new client, for electronic transfers occurring during the first 30 days after the first deposit is made
to your account) to do this, we will provisionally credit your account for the amount you think is in error, so that you will have
use of the money during the time it will take to complete our investigation.

For other accounts, we investigate, and if we find we have made an error, we credit your account at the conclusion of our
investigation.

Reporting other problems - You must examine your statement carefully and promptly. You are in the best position to discover
errors ae enauthorieed transactions on your account. If you fail to notify us in writing of suspected problems or an
unauthorized transaction within the time period specified in the deposit agreement {which periods are no more than 60 days
after we make the statement available to you and in some cases are 30 days or less), we are not liable to you and you agree to
not make a claim against us, for the problems or unauthorized transactions.

Direct deposits - If you have arranged to have direct deposits made to your account at least once every 60 days from the same
person or company, you may call us to find out if the deposit was made as scheduled. You may also review your activity online
or visit a financial center for information.

Banking products are provided by Bank of America, N.A., and affiliated banks, Members FDIC and wholly owned subsidiaries of
Bank of America Corporation.

Bank of America Private Bank is a division of Bank of America, N.A., Member FDIC, and a wholly-owned subsidiary of Bank of
America Corporation (“BofA Corp.”).

©2020 Bank of America Corporation

Bank of America, N.A. Member FDIC and {=} Equal Housing Lender

Page 2 of 6
Case 20-13103-MAM Doc167_ Filed 02/02/21 Page 19 of 25

BANK OF AMERICA “2 Your checking account

PRIVATE BANK
HALS REALTY ASSOCIATES LP | Account # [MEBMMM0435 | November 1, 2020 to November 30, 2020

Daily ledger balances

Date Balance ($)

no swe 348,873.22

Page 3 of 6
Vite Geto filer bad
ny potty deeddfe a tt blank

Page 4 of 6
Case 20-13103-MAM Doc167_ Filed 02/02/21 Page 21 of 25

 

: Datel ETL Bede tote:

ih

Nv want to mak ore you jee HP Se on |
MONT scemncba en neers)

 

The information shown below lists changes that may apply to your Small Business checking and savings accounts
and when these changes will become effective. You will also see some changes to the options you have to avoid the
Monthly Fee on your accounts.

eee ck

 

Business Advantage Checking will become Business February 19,2021 You will see the new name on your statements, in Mobile Banking and in
Advantage Relationship Banking. Business Advantage 360, our small business online banking.
Business Advantage Relationship Banking Account statement To avoid the Monthly Fee, rneet any ONE of the following requirements

cycles on orafter during each statement cycle:
The Monthly Fee of $29.95 will no longer be waived based on: January 30,2021 + Maintain a combined average monthly balance of 515,000 or more in

+ $15,000 average monthly balance. your linked Bank of America business deposit accounts. Previously, the
» Active payroll services usage with Intuit (Footnote 1) or ADP combined average monthly balance requirement was $35,000.
Payroll Services (Footnote 2) beginning December 1, 2020, » Qualify for and enroll in Preferred Rewards for Business (Footnote 3}
+ Spend $2,500 in new net purchases on a linked business \ {first 4 checking accounts per enrolled business).
ee card, . . . . Please review the Business Schedule of Fees for the state in which you
7 active: Merchant Services with Bank of America account opened your account for additional details about the ways to avoid the
linked to a Bank of America settlement account beginning Monthly Fee at: bankofamerica.com/businessfeesataglance.
January 1, 2021.
, Business Fundamentals Checking will become Business February 19,2021 You will see the new name on your staternents, in Mobile Banking and ed
| Advantage Fundamentals Banking. Business Advantage 360, our small business online banking.
! sad

 

Business Advantage Fundamentals Banking Account statement Depending on the state in which your account was opened, the 516
cycles on or after Monthly Fee may bea decrease, increase or remain unchanged.

Monthly Fee will be $16 in all states. (Previously the monthly January 30,2021 To avoid the Monthly Fee, meet any ONE of the following

fee varied by state), requirements during each statement cycle:
. - Maintain a combined average monthly balance of $5,000 or more in
The Monthly Fee will no longer be waived based on: your linked Bank of America deposit accounts. Previously the
* $3,000 minimum daily balance. combined average monthly balance requirement was $15,000.
+ $5,000 average monthly balance. » Spend $250 or more in new net purchases on a linked business debit
- Spend $250 or more in new net purchases on a linked card.
business credit card. + Qualify for and enroll in Preferred Rewards for Business (first 4

checking accounts per enrolled business).

Please review the Business Schedule of Fees for the state in which you
opened your account for additional details about the ways to avoid the
Monthly Fee at: bankofamerica.com/businessfeesataglance.

ah i inn Hee g 4

|

 

Business Investment Account February 19, 2021 | If you already have a Business Investment Account linked and included

‘in your Business Advantage Fundamentals Banking relationship before
The Monthly Fee of $5 will no longer be waived by being February 19, 2021, it will remain and will not receive a Monthly Fee
linked and included in a Business Advantage Fundamentals while included.

Banking relationship.
Note: Business Investment Accounts can be linked to your Business

Advantage Fundamentals Banking relationship to help meet the
combined balance requirement to avoid the Monthly Fee on the
Business Advantage Fundamentals account

Continued on next page

Page 5 of 6
Continued from previoGs#ee@e20-13103-MAM Doci167 Filed 02/02/21 Page 22 of 25

 

Excess Transactions Fee and Deposited Item Fee Account statement |For more Information about any fees that may apply to business
cycles on or after |accounts, review the Business Schedule of Fees for the state in which

These fees will no tonger apply to deposits made using Remote january 30,2021 ‘you opened your account at bankofamerica.com/businessfeesataglance.
Deposit Online, Mobile Check Deposit, or at a Bank of America

 

 

ATM.

{Business Advantage Savings Account statement To avoid the Monthly Fee, meet any ONE of the following requirements
| cycles on or after during each statement cycle:

iThe Monthly Fee is decreasing fram $15 to $10. January 30,2021 * Maintain a minimum daily balance of $2,500 or more in your account
| Previously, the minimum dally balance was $5,000.

i + Include in your Business Advantage Relationship Banking solution {one
| per checking solution).

* Qualify for and enrolt in Preferred Rewards for Business (first 4

| savings accounts, per enrolled business).

We are here to help

If you have any questions regarding this notice, please contact Private Bank Cllent Services at 800.878.7878 or a member of your Bank of
America Private Bank relationship team.

Please let us know if you have any questions about these changes or would like to discuss how you may be able to reduce or waive some of
these fees by converting your account to another account type. You can stop by a financfal center, make an appointment at
bankofamerica.com/bizappointment, or give us a call at the number listed on this statement.

Footnotes are spelled out so the text can be translated by vision disability screen reader programs.

Footnote 1 Intuit and the intuit logo are registered trademarks of intuit Inc., used under license.

Bank of America does not deliver and is not responsible for the products, services or performance of Intuit inc. Internet access may be
required. Internet service provider fees may apply. Other bank fees may apply. See the Business Schedule of Fees available at
bankofamerica.com/businessfeesataglance for details.

Bank of America and/or its affiliates or service providers may receive compensation from third parties for clients’ use of their services.

Footnote 2 ADP and the ADP logo are registered trademarks of ADP, LLC, used under license.

Bank of America does not deliver and is not responsible for the products, services or performance of ADP, LLC. Internet access may be
required. Internet service provider fees may apply. Other bank fees may apply. See the Business Schedule of Fees available at
bankofamerica.com/businessfeesataglance for details.

Bank of America and/or its affiliates or service providers may receive compensation from third parties for clients’ use of their services.

Footnote 3 The Preferred Rewards for Business program is only available to Small Business, Merrill Small Business, and Bank of America
Private Bank® Small Business clients. Other categories of clients, such as those commonly referred to as Business Banking, Global Commercial
Banking, Global Corporate Investment Banking, or institutional clients are not eligible to participate in the program. Subject to certain
exceptions, eligible business checking accounts generally are any Small Business checking account and the following Analyzed checking
accounts: Full Analysis Business Checking or Analyzed Business interest Checking. Clients in the eligible business categories may enroll in the
program. To enroll you must have an active, eligible Bank of America business checking account, and maintain a qualifying balance of at least
$20,000 for the Gold tier, $50,000 for the Platinum tier, or $100,000 for the Platinum Honors tier in your combined quallfying Bank of
America business deposit accounts (such as checking, savings, certificate of deposit) and/or your Merrill business investment accounts (such
as Working Capital Management Accounts, Business Investor Accounts, Delaware Business Accounts). The qualifying balance is calculated
based on either (i): your average daily balance for a three calendar month period, or (ii) your current combined balance, provided that you enroll
at the time you open your first eligible business checking account and satisfy the balance requirement at the end of at least one day within
thirty days of opening that account. Refer to your Business Schedule of Fees for details on accounts that qualify towards the combined
balance calculation and receive program benefits. Eligibillty to enroll is generally available three or more business days after the end of the
calendar month in which you satisfy the requirements. Bank of America Private Bank® Small Business clients are automatically enrolled in the
program at the Platinum Honors tier as long as you maintain your Bank of America Private Bank® relationship. Once you are no longer a client
of the Private Bank, your enrollment in Preferred Rewards for Business will end and the benefits from enrollment will no longer be provided,
You can continue to receive Preferred Rewards for Business benefits if you are eligible for the program and you take action to enroll. Benefits
become effective within 30 days of your enroliment, or for new accounts within 30 days of account opening, unless we indicate otherwise.
Certain benefits may be available without enrolling in the prograrn if you satisfy balance and other requirements.

Page 6 of G
race

028815

 

SPAPEMENT OF ACCOUNT

 

 

 

 

 

Date 11/30/20 Page 1 of 2
tgfedeg fag peda hy AUgagy aggeg aE yhggyeeghgeedegstsbgh Mf] PLEASE CONTACT YOUR
T?4 P3 SDGS33401 B2 120246-1-15-1 - 28615 RELATIONSHIP Mi ANAGER
vee HALS REALTY ASSOCIATES WITH ANY QUESTIONS
: Gi WALKING STREETS OR CALL
o2gets ~PO BOX 2528 -800-968-
PALM BEACH FL 33480 1-800-968-0801
@ 24-hr Online Banking
iberiabank.com
FREE BUSINESS CHECKING ACCOUNT NUMBER *******6243
Previous Balance — : i 84,408.85 Statement Dates 11/02/20 thru 11/30/20
1 Deposits/Credits . 70,412.87 Days this Statement Period 29
Checks/Debits 00 Average Ledger Balance 103,833.09
Service Charge .00 Average Collected Batance 103,833.09
interest Paid . 00
Current Balance 154,821.72
DEPOSITS AND CREDITS
Date Description Amount
11/23 PAYMENT JPMORGAN CHASE B 70,412.87

CCD HALS REALTY ASSOCIATES

DAILY BALANCE INFORMATION

Date Balance Date
11/02 84,408.85 11/23

Balance
154,821.72

 

Please examine this statement upon receipt and report at ance if you find any difference.
fénn arror is ranariad in 30 davs. the account will be considered correct. All items ara credited sublect to final payment.

ANN
Case 20-13103-N@Agig

ANK Page 24 of 25 Page 2 of 2

 

 

THIS FORM IS PROVIDED TO HELP YOU BALANCE

YOUR BANK STATEMENT
CHECKS OUTSTANDING-NOT BANK BALANCE SHOWN
CHARGED TO ACCOUNT ON THIS STATEMENT $

ADD
DEPOSITS NOT SHOWN
ONTHIS STATEMENT
(F ANY) $
TOTAL $—
SUBTRACT—
CHECKS OUTSTANDING $
BALANCE $

SHOULD AGREE WITH YOUR CHECK BOOK BALANCE
AFTER DEDUCTING SERVICE CHARGE
(iF ANY) SHOWN ON THIS STATEMENT.

NOTE

Please make sure you have entered in your
check register all automatic transactions,
such as charges and interest earned, shown
on the front of this statement.

 

Please examine immediately and report if incorrect. If no reply is
received within 30 days the account will be considered correct.

 

 

 

Member In Case of Errors or Questions About Your Electronic Transfers
FDIC TELEPHONE US AT: 1-800-682-3231 OR
WRITE US AT: P.0. BOX 7259, Little Rock, AR 72217-7299 Came
LENDER

As soon as you can, if you think your statement or receipt is wrong oF if you need more information about a transfer on the statement or receipt
We must hear from you no later than 60 days after we sent you the FIRST statement on which the preblem appeared.

Tell us your name and account number.

2) Describe the error or the transfer you are unsure about, and explain as clearly as you can why you believe there is an error or why you need more information.

3) Teil us the dollar amount of the suspected error,
We will investigate your complaintand will correct any errar promptly. [fwe take more than ten business days to do this, we will credit your account for the amount you think is in errar, so that you will have
use of the money during the time it takes us to complete our investigation. This Regulation E error resolution notice is only applicable to consumer accounts. A consumer account is defined as an account
used primarily for personal, family and household purposes.

LINE OF CREDIT ACCOUNT INFORMATION

Refer to the Line of Credit section of this statement. We figure the finance charge on your account by applying the periodic rate to the “Average Dally Balance” of your account (induding current transactions).
To get the “Average Daily Balance” we take the beginning balance of your account each day, add any new advances, and subtract any payments or credits. This gives us the daily balance. We then add up

all the daily balances for the billing cycle and divide the total by the number of days in the billing cycle. This gives us the “Average Daily Balance.” We then multiply this Average Daily Balance by the daily
periodic rate that has been established for your Account {shown on your statement along with the corresponding annual percentage rate) and then we multiply the product by the number of days in the
billing cyde. The resutt is the dollar fiqure shown on your statement as “Finance Charge” Finance Charges fer advances on your line will begin to accrue on the date such advances are posted to your account
and will continue until the date your account és paid in full. There is no grace period that would allow you to avoid a finance charge on your account. On the closing date of your billing cyde, we will calculate
the amount of your minimum payment due as per your original contract. We figure this minimum payment by calculating a percentage of the New Balance of your account (less any amount you have writ-
ten to us to dispute that we are currently investigating). “New Balance” means the total outstanding balance of your line on any cycle dosing date which includes principal. If the New Balance is less than
of equal to the minimum payment required on your account, your minimum payment will be the entire New Balance (less any disputed amount), plus finance charges and other fees. If you have elected to
make equal or level payments on your Account, your minimum payment will be calculated accordingly. The amount af your minimum payment is disclosed to you on this statement and will be automatically
deducted from your checking account. {f you wish to make payments in addition to those which are automatically deducted from your checking account, you may do so at any time. Payments may be mailed
to the address shown on the statement, Attn.: Loan Accounting. Additional payments which are mailed to that address will be credited to your account as of the date of receipt. Payment made at any branch
office will be credited promptly to your account, bist in no event later than 5 days after receipt.

IN CASE OF ERRORS OR QUESTIONS ABGUT YOUR LINE OF CREDIT ACCOUNT STATEMENT
Ifyou think your bill is wrong, or if' you need more information about a transaction on your statement, write us on a separate sheet at the address shown on the face of this statement as soon as possible. We
must hear from you no later than 60 days after we sent you the FIRST statement on which the ervor or problem appeared. You can telephone us, but doing so will not preserve your rights.
In the letter, please give us the following information:
« Yourname and account number.
+ Thedollar amount of the suspected error.
© Descibe the error and explain, if you can, why you believe there is an error. iF you need more information, describe the item that you are not sure about, You do not have to pay any amount
in question while we are investigating, but you are still obligated to pay the parts of your bill that are not in question. While we are investigating your question, we cannot report you as
delinquent or take any action to collect the amount you question.

 

 
 

ase 20-13103-MAM. Doc 167 Filed 02/02/21 Page.25 of 25
Ci ® B e: 1 of 2
5 Ity ational Dan Account: XXXXHKX1273
Bei FINANCIAL GROUP Client Service
@ Onli CityTel
a €& non (2489)
~) Your Banking Center Telephone
—" private Client Group 305-577-7336
P.O, Box 025620 800-435-8839

P:55699 /7:/S: Miami, FL 33102-5620

Y] Your Banking Center Hours

HALS REALTY ASSOCIATES LIMITED PARTNER Ra. MONA, RSE ee
SHIP BANKRUPTCY DEBTOR IN POSSESSION

MICHAEL | GOLDBERG
CASE NO:20-13103-MAM as
350 E LAS OLAS BLVD STE 1600

FT LAUDERDALE FL 33301-4247

For additional locations Member
and hours, please visit FDIC pg
citynational.com LENDER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bankruptcy Send M
Account Summary en oney
Account: XXXXXXK1273 Beginning Balance: §1,460,36175 with Zelle®
Last Statement: October 30,2020 — Ending Balance: $1,117,338.35
This Statement: November 30,2020 Average Ledger Balance: $1,451,150.35 —7 FAST
Low Balance: $1,117,338,35 (2) Send and receive money
Daily Activity typically in minutes’
D D / hd Is/ Bal. A 8 ae
Date escription eposits Withdrawals, alance we :
Additions Subtractions Eg Behe ieney Meine any
an email address or U.S.
10-30 Beginning balance 1,460,361.75 mobile phone number
11-04 Deposit 26,280.83 1,486,642.58 ™ EASY
11-04 Tourneau Payables 014573 34,734.24 1,521,376,82 Tastiee inusqoarenline
11-16 Monthly Service Fee 69.87 __ 1,521,306.95 Seek hcece aie
11-19 Fla Dept Revenue C01 171250867 7,404.73 1,513,902,22
11-19 Check #1011 32,100,00 1,481,802.22 www.citynational.com/zelle
11-27 Check #1012 58,483.33 1,423,318.89
11-27 Check #1013 128,774.56 _1,294,544,33 ‘ ;
11-27 Check #1014 177,205.98 _1,117,338.35 44 City National Bank
11-30 Ending totals 61,015,07 404,038.47 —_1,117,338,.35 Fick Reancia. GROUP
Checks Zelle
BBE Dats emmeuny Number Batt Amount seolgieclcunad wadeerar US inebbeciatsart
_ 1011 11-19 32,100,00 1013 __ 11-27 128,774.56 phate : 3
1012 11-27 58,483.33 1014 11-27 177,205.98 * Early Wernfag Serdonastie ead are et herein

 

under license, Terms and conditions apply.

LOG IN TO GET STARTED

=
fh
cs

* Skip In Check Sequence

 

Join us on
Continued on the next page social media! rae

  

 

om Holiday Greetings!

Wishing you a happy holiday season as
we look forward to a new year together.

BEALL NES

PT * a " : y

 

 

 

 
